                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     PIKEVILLE

 MARY JO BUNDY EVERAGE, et al.,                     )
                                                    )
        Plaintiffs,                                 )      Case No. 7:19-cv-00010-GFVT
                                                    )
 v.                                                 )
                                                    )      MEMORANDUM OPINION
 NASHVILLE SONGWRITERS                              )              &
 ASSOCIATION INTERNATIONAL,                         )            ORDER
                                                    )
        Defendant.                                  )

                                      *** *** *** ***

       This matter is before the Court on the civil complaint received by pro se plaintiff Mary Jo

Bundy Everage as well as Ms. Everage’s personal business, Everage Real Estate, Inc. [R. 1.]

Ms. Everage, who has moved to proceed in forma pauperis in this matter, seeks millions of

dollars in damages from the Nashville Songwriters Association International (“NSAI”) for

actions members of NSAI have allegedly taken against her over the last twenty years. For the

reasons that follow, Ms. Everage’s motion for leave to proceed in forma pauperis will be

GRANTED, but upon the Court’s initial screening of this matter, her complaint will be

DISMISSED.

                                                I

       The Eastern District of Kentucky has encountered pro se plaintiff Mary Jo Bundy

Everage on a number of occasions. In 2006, during a criminal proceeding against the plaintiff,

the court ordered that Ms. Everage be involuntarily administered anti-psychotic medication. See

United States v. Everage, Case No. 05-cr-11-DLB (E.D. Ky. 2006). And both before and after

that time, Everage has been a pro se party to a number of civil matters. For example, Everage
has filed a complaint for violations of her civil rights in conjunction with an arrest, see Everage

v. Whitaker, Case No. 05-cv-115-KKC (E.D. Ky. 2006); an action regarding her dissatisfaction

with a Ford pick-up truck, see Everage v. Ford Motor Co., Case No. 04-cv-549-KKC (E.D. Ky.

2005); a complaint for damages stemming from the 2006 administration of psychotropic

medication, see Everage Real Estate, Inc. v. United States, No. 7:17-cv-99-EBA (E.D. Ky.

2018); and at least two actions against television networks for their alleged invasions of privacy

and “targeting”, see Everage v. Central Broadcasting Sys. Corp., Inc., et al., Case No. 7:18-cv-

102-KKC (E.D. Ky. 2018); Everage v. ABC Television Network, Inc., et al., Case No. 7:18-cv-

119-REW (E.D. Ky. 2018).

       In the present matter Everage alleges that, as a result of certain relationships she formed

with Nashville musicians in the late 1990’s, members of the NSAI have “mocked and targeted

[her] in shows like the CMA Awards on CBS, news shows, in concerts like Celtic Woman, and

nearly every show [CBS] produces on TV.” [R. 1 at 3.] Everage details challenges she has

faced over the last twenty years of her life and attributes those to either Nashville entertainers

from the NSAI or to persons of German descent. [See id. at 5 (“Every ‘hit’ I have taken during

all of this time leads straight back to Nashville and the Germans.”).] And, ultimately, Everage

seeks millions of dollars in damages for the denial of her constitutional right to pursue happiness,

which has allegedly been caused by the defendant. [Id. at 6.]

       The Court has reviewed the financial information provided by Ms. Everage [see R. 3] and

will allow Everage to proceed in this matter as a pauper. Because Everage has been granted

pauper status, the $50.00 administrative fee will be waived. See District Court Miscellaneous

Fee Schedule, § 14. In addition, the Court will conduct a preliminary screening of Everage’s

complaint pursuant to 28 U.S.C. § 1915(e)(2). See, e.g., In re: Prison Litigation Reform Act, 105



                                                  2
F.3d 1131, 1134 (6th Cir. 1997) (noting the district court must still screen complaints filed by

non-prisoners under § 1915(e)). Under that governing statute, the Court shall dismiss any

portion of Everage’s complaint that is frivolous, malicious, or fails to state a claim upon which

relief may be granted. 28 U.S.C. § 1915(e)(2)(B). Because Everage is proceeding without an

attorney, the Court evaluates her complaint under a more lenient standard. Erickson v. Pardus,

551 U.S. 89, 94 (2007); Burton v. Jones, 321 F.3d 569, 573 (6th Cir. 2003). At this stage of the

proceedings, the Court accepts Everage’s factual allegations as true and liberally construes

Everage’s legal claims in her favor. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).

                                                  II

       Despite the lenient construction afforded to Ms. Everage’s pro se complaint at this early

stage of the proceedings, her action must be dismissed. The complaint in this matter suffers from

myriad problems but, most importantly, the complaint lacks a legal basis for the relief Ms.

Everage seeks. The only legal authority Everage references in support of her claims is “the

United States Constitution which guarantees [her] life, liberty and The pursuit of happiness, all

of which have been denied me by the entertainment world.” [R. 1 at 6.] Everage then refers

vaguely to “hate crimes”, though she does not articulate any statutory or common law hate

crimes specifically. [Id.] To the extent Everage hoped to sue the NSAI for violations of her civil

rights under 42 U.S.C. § 1983, that statute only applies where a defendant acts under the color of

state law. See, e.g., West v. Atkins, 487 U.S. 42, 48-49 (1988). There is no indication in the

complaint that the NSAI, a not-for-profit songwriters trade association, was acting under the

color of state law at any relevant time.

       Further, to the extent Everage hoped to proceed not pursuant to § 1983 but under the

Court’s diversity of citizenship jurisdiction, see 28 U.S.C. § 1332, the complaint still fails to



                                                  3
articulate any cognizable claims. When sitting in diversity, a federal court applies the

substantive law of the state in which it sits. Hayes v. Equitable Energy Resources Co., 266 F.3d

560, 566 (6th Cir. 2001) (citing Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)).

However, the complaint is still subject to the Federal Rules of Civil Procedure, which require “a

short and plain statement of the claim showing that the pleader is entitled to relief,” as well as

facial plausibility. See Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009).

After reviewing the complaint and its context, it is clear that Everage’s vague references to the

destruction of her career and the deprivation of her constitutional rights do not provide the

required level of facial plausibility under the Federal Rules of Civil Procedure or governing case

law. See Ashcroft, 556 U.S. at 678-79 (“Determining whether a complaint states a plausible

claim for relief will . . . be a context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.”). Therefore, Everage’s complaint will be dismissed,

and this matter will be stricken from the Court’s active docket.

                                                  III

       For the foregoing reasons, the Court hereby ORDERS as follows:

       1.      The plaintiff’s motion to proceed in forma pauperis [R. 3] is GRANTED and

payment of the filing and administrative fees in this matter is WAIVED.

       2.      This matter is DISMISSED pursuant to 28 U.S.C. § 1915(e)(2);

       3.      Judgment shall be entered contemporaneously herewith.

       This the 8th day of February, 2019.




                                                   4
5
